July 2, 2010 VIA EDGAR AND FEDERAL EXPRESS Terence O’Brien Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549-7010 Re: URS Corporation Definitive Proxy Statement on Schedule 14A Filed on April 21, 2010 Form 10-Q for the period ended April 2, 2010 Filed May 12, 2010 File No. 1-07567 Dear Mr. O’Brien: We are providing to the staff of the SEC’s Division of Corporation Finance (the “Staff”) the responses of URS Corporation (the “Company” or “we”) to the comments in your letter dated June 8, 2010 regarding the Company’s Form 10-Q for the period ended April 2, 2010, filed with the SEC on May 12, 2010, and the Definitive Proxy Statement on Schedule 14A filed on April 21, 2010.For your convenience, each response below corresponds to the italicized comment that immediately precedes it, each of which has been reproduced from your letter in the order presented. Definitive Proxy Statement on Schedule 14A Filed on April 21, 2010 Executive Compensation, page 41 Compensation Discussion and Analysis, page 41 Summary Compensation Table, page 57 1. Given your disclosure in the last paragraph of page 52 stating that in 2009 the Compensation Committee did not grant Mr. Koffel any equity awards, please tell us with a view toward future disclosure, what the $2,033,500 value in the “Stock Awards” column for year 2009 represents. Please see Item 402(c)(2)(v) of Regulation S-K and Instruction 3 to such Item. Page 1 of 15 Response: As required under Regulation S-K Item 402(c)(2)(v), the amount shown in column (e) of the Summary Compensation Table for Mr. Koffel reflects the grant date fair value, calculated under ASC Topic718, of a tranche of the performance-based portion of a multi-year award of an aggregate of 300,000 shares of restricted stock that was approved by the Compensation Committee in December 2008, but was deemed, for financial reporting purposes, to have been granted to Mr. Koffel in March 2009. In December 2008, the Compensation Committee approved the grant to Mr. Koffel of an awardcomposed of three tranches that were scheduled to vest on April 1, 2010, April 1, 2011 and April 1, 2012, respectively, subject to satisfaction of (1) service-based vesting and (2) service-and performance-based vesting conditions. More specifically, under the award, 50,000 shares of restricted stock were scheduled to vest on the respective vesting dates if, in each case, Mr. Koffel’s continuous service with the Company had not terminated prior to the vesting date. An additional 50,000 shares of restricted stock were scheduled to vest on the respective vesting dates, if, in each case, (1) Mr. Koffel’s continuous service with the Company had not terminated prior to the vesting date and (2) the Company had satisfied its net income target established by the Compensation Committee during the first quarter of the fiscal year preceding each of the vesting dates. Under ASC Topic 718, an award is not deemed to be granted until several conditions are satisfied, including the condition that the employer and employee have reached a mutual understanding with regard to the award’s key terms and conditions.A mutual understanding was reached on the approval date as to all of the key terms and conditions of the 150,000 shares subject to service-based vesting and thus, they were reported in the Grants of Plan-Based Awards Table in the Company’s proxy statement for its 2009 annual meeting as a single grant made to Mr. Koffel in 2008. However, the nature and amount of the annual performance target was one of the key terms and conditions related to the performance-based portion of the award.Under ASC Topic 718, if all of the annual performance targets had been set at the commencement of the multi-year period, that would have been the grant date for the entire award and the grant date fair value for all tranches of the award would have been measured at that time.However, in this case, each annual net income performance target was, or will yet be, set annually during the first quarter of the fiscal year preceding each of the single-year performance periods; thus, under ASC Topic 718, each of those dates constitutes a separate grant date for purposes of measuring the grant date fair value of the respective tranches of the performance-based portion of the multi-year award. With respect to the tranche of performance-based shares that was scheduled to vest in 2010, the net income performance target was determined by the Compensation Committee on March 26, 2009, which date was treated, for financial reporting purposes, as the grant date applicable to that tranche.As a result, consistent with ASC Topic 718, the grant date fair value for the year's performance period of the performance-based shares is reported in the Summary Compensation Table. The Company determined that satisfaction of the performance condition of the award was probable and, therefore, reflected the award in the Summary Compensation Table as if the entire performance-based tranche had fully vested. Page 2 of 15 (Note that the first performance-based tranche did in fact vest on April 1, 2010 under the terms of the award.)The full grant date fair value of that performance-based tranche, as calculated under ASC Topic 718, was $2,033,500, which was the amount reported in the “Stock Awards” column of the Summary Compensation Table. We appreciate the Staff’s pointing out the potential confusion that could arise between a “grant” deemed to be made for financial reporting purposes, as shown in the table on page 57, and the absence of a “grant” actually made for corporate purposes, as reflected in the text on page 52. In future disclosures, we propose to clarify the language on page 52 (to the extent applicable) to indicate that the Compensation Committee “determined not to approve any additional equity grants to Mr. Koffel, primarily because Mr. Koffel’s employment agreement and supplemental executive retirement agreement were substantially modified in fiscal year 2008 and he received a significant multi-year award of 300,000 shares of restricted stock at that time. (As required under the SEC rules and ASC Topic 718, a portion of the award approved in 2008 is shown in the Summary Compensation Table and the Grants of Plan-Based Awards Table as having been granted, for financial reporting purposes, in 2009.)” Form 10-Q for the period ended April 2, 2010 Note 5, Joint Ventures, page 12 2. You disclose on page 13 that your review of your joint ventures resulted in the identification and consolidation of several immaterial joint ventures, which, under the previous standard, should have been consolidated. You also disclose on page 43 that the decrease in the Energy & Construction business’ equity income was offset by $12.6 million in the aggregate, attributable to two U.K. joint ventures that were not consolidated during the three months ended April 2, 2010. Please address the following in your response letter: i) specifically explain for each joint venture/equity investee why consolidation of the several immaterial joint ventures (“newly consolidated joint ventures”) and deconsolidation of the U.K. Joint ventures (“newly deconsolidated joint ventures”) was required by US GAAP; Response: In connection with our implementation of the amended consolidation guidance in ASC Topic 810, which became effective for us at the beginning of our fiscal year 2010, a review of our joint ventures resulted in the identification and consolidation of several immaterial joint ventures, which should have been consolidated under the previous standard (FASB Interpretation No. 46(R) or “FIN 46(R)”).The table below summarizes the accounting method used, the correct method that should have been used, and the reasons why consolidation was required by U.S. GAAP for each joint venture/equity investee.These joint ventures relate to the Energy & Construction segment and the Infrastructure & Environment segment; the Federal Services segment was not affected. Page 3 of 15 Joint Venture Ownership Interest Accounting Method Used in FY 2009 Correct Method for FY 2009 As Reported Basis in FY 2009 (under FIN 46(R)) Accounting Method Used in FY 2010 As Reported Basis in FY 2010 (under ASC Topic 810) Energy & Construction Segment Connecting Idaho Partners - JV 51% Equity Consolidation These joint ventures (“JVs”) and limited liability companies (“LLCs”) were originally evaluated as voting interest entities and not as variable interest entities (“VIEs”).We did not have voting control because critical board actions require unanimous consent; therefore, these entities were not consolidated. Leading up to adoption of ASC Topic 810, we determined the entities should have been accounted for as VIEs due to various factors, such as the existence of insufficient equity and/or cost reimbursable contracts. Therefore, voting control was not the determining factor for consolidation purposes.After determining that these entities were VIEs, we noted that the JV partners are considered related parties due to mutual transfer restrictions (see discussion regarding transfer restrictions in Appendix A) and concluded that we are the party that is most closely associated with the VIEs.As such, we determined that we are the primary beneficiary and accordingly should have consolidated these entities. Consolidation Our analysis under ASC Topic 810 confirmed that these entities continue to be VIEs. We continue to be the primary beneficiary as we have the power to direct the activities of these entities that most significantly impact the VIEs’ economic performance. In addition, we have the obligation to absorb the losses or the right to receive benefits that could be potentially significant to the VIEs. Florida Toll Services - JV 60% Equity Consolidation Consolidation The Steam Generating Team, LLC 50% Equity Consolidation Consolidation TTT, LLC 50% Equity Consolidation Consolidation Eastside Light Rail Transit Project – JV 60% Equity Consolidation The basis for consolidation of this JV is the same as stated above. We have 60% ownership interest in this JV and our voting interest is at 50%.We determined that this entity should have been accounted for as a VIE and that we are the party that is most closely associated with this entity (see discussion in Appendix A).As such, we determined that we are the primary beneficiary and accordingly should have consolidated the entity. Consolidation Washington Closure Hanford LLC 40% Equity Consolidation The basis for consolidation of this JV is the same as stated above. We have a 40% ownership interest in Washington Closure Hanford LLC and the two other partners each hold a 30% ownership interest. Similar to the JVs listed above, we do not have voting control because critical board actions require unanimous consent. We determined that this entity should have been accounted for as a VIE and we are the party that is most closely associated with this entity. As such, we determined that we are the primary beneficiary and accordingly should have consolidated the entity. Consolidation Infrastructure & Environment Segment Amtrak JV 55% Equity Consolidation These JVs were originally determined to be VIEs and we determined that we are the primary beneficiary due to various factors, such as the existence of insufficient equity and/or cost reimbursable contracts. However, we decided not to consolidate them because they were immaterial. Consolidation Our analysis under ASC Topic 810 confirmed that these entities continue to be VIEs. We continue to be the primary beneficiary as we have the power to direct the activities of these entities that most significantly impact the VIEs’ economic performance. In addition, we have the obligation to absorb the losses or the right to receive benefits that could be potentially significant to the VIEs. URS-JEG JV 85% Equity Consolidation Consolidation URS-LAD JV 60% Equity Consolidation Consolidation NISTAC D JV 50% Equity Consolidation This JV was originally evaluated as a voting interest entity.Leading up to adoption of ASC Topic 810, we determined this entity should have been accounted for as a VIE, and that we are the party that is most closely associated with this JV.As such, we determined that we are the primary beneficiary and accordingly should have consolidated the entity. Consolidation URS/BLL JV 50% Equity Consolidation These JVs were originally evaluated as VIEs, but based on our ownership interest of 50% or less, we determined that we were not exposed to a majority of the expected losses and therefore did not have controlling financial interest.Leading up to adoption of ASC Topic 810, we noted that the JV partners should have been considered to be related parties due to mutual transfer restrictions (see discussion regarding transfer restrictions in Appendix A) and concluded that we are the party that is most closely associated with the VIEs.As such, we determined that we are the primary beneficiary and accordingly should have consolidated these entities. Consolidation Map IX JV 47.5% Equity Consolidation Consolidation Page 4 of 15 United Kingdom (“U.K.”) Joint Ventures Background. Our Energy & Construction segment is a party to two contractual arrangements each of which oversees a site license company that provides management and operation services to the Nuclear Decommissioning Authority (“NDA”), which is a part of the U.K. government and is responsible for the decommissioning and clean-up of the U.K.’s civil public sector nuclear sites.According to the NDA’s website, www.nda.gov.uk, the NDA does not directly manage the facilities it owns.Instead, it contracts out the delivery of the site programs through management and operation contracts with licensed operators, referred to as Site License Companies (“SLCs”), at each site.SLCs manage sites, including preparing site plans and performing and sub-contracting work.Parent Body Organizations (“PBOs”), such as the aforementioned joint ventures in which we are a partner, own shares in the SLCs for the duration of their contracts with the NDA. Relationship of the PBOs with URS.We are a partner in two PBOs, or U.K. joint ventures, namely, Nuclear Management Partners Limited (“NMP-PBO”) and U.K. Nuclear Waste Management Limited (“LLWR-PBO”), which have ownership and economic interest percentages of 44/36/20 and 75/15/10, respectively. In each case, we own the largest share of the joint venture. Relationship of the SLCs with the PBOs.Each of the two PBOs wholly owns an SLC. Although each SLC is wholly-owned by a PBO, its nuclear activities are regulated by the Nuclear Installations Inspectorate (“NII”) of the U.K. government, and all of its activities require the NDA’s approval for all significant legal and operational decisions.In essence, the SLC is owned and managed by the PBO, but closely overseen and controlled by the NII and the NDA.Thus, we determined that the PBOs are not the entities most closely associated with the SLCs based on the following key elements: · SLCs are separate legal entities owned and managed by the PBOs, but daily and tactically, overseen by the NII and controlled by the NDA based on approval rights over key governing decisions, including key financial and operating policies and protocols. · Pursuant to the cost-plus contract terms, the NDA bears the majority of all economic risks and rewards associated with the SLCs and retains all significant assets and liabilities, including potential future nuclear and pension liabilities.The NDA also approves operating budgets and the process the SLC then follows for earning and distributing dividends. · The primary reason for the two-tiered structure (both a PBO and an SLC) is to facilitate the effective transfer of the permits and licenses to operate the nuclear sites to the owners of the PBOs. · The shares of the SLCs were originally transferred to their respective PBOs in exchange for minimal consideration of £1 each.The NDA also has a call option on the ownership of the SLCs and may transfer ownership at a pre-determined price of £1. Page 5 of 15 With regard to consolidation of the SLCs into the respective PBOs, since each PBO is not most closely associated with its SLC, the PBO should not consolidate the SLC’s activities but rather use the equity method of accounting.In fiscal year 2009, the NMP-PBO appropriately accounted for its SLC ownership using the equity method of accounting; however, the LLWR-PBO inappropriately consolidated its SLC ownership.Therefore, the LLWR-PBO deconsolidated its ownership in the LLW Repository Limited (“LLWR-SLC”) and appropriately applied the equity method of accounting at the beginning of fiscal year 2010.As a result of the above, both PBOs now record 100% of SLC earnings using the equity method of accounting in their statements of operations. U.K. Joint Ventures Accounting Method Used in FY 2009 Correct Method for FY 2009 Sellafield Limited, (“NMP-SLC”), owned but not controlled by the NMP-PBO Equity Equity LLW Repository Limited, (“LLWR-SLC”), owned but not controlled by LLWR-PBO Consolidation Equity With regard to our consolidation of the PBOs, since there are transfer restrictions within each PBO joint venture agreement, mutually agreed upon amongst all the joint venture partners, the party that is most closely associated with the joint venture is deemed to be the primary beneficiary (see further discussion in Appendix A).In both cases, it was determined that we are the primary beneficiary of both the NMP-PBO and the LLWR-PBO.In fiscal year 2009, we appropriately consolidated the LLWR-PBO; however, we should have consolidated the NMP-PBO instead of recording the NMP-PBO under the equity method of accounting.Therefore, we consolidated the NMP-PBO at the beginning of our 2010 fiscal year. As a result of the above, we consolidated both PBOs in our consolidated statements of operations.In consolidating these PBOs, we included the SLC earnings in the line item “Equity in income of unconsolidated joint ventures” of our consolidated statements of operations and eliminated our partners’ share of equity earnings in the line item “Noncontrolling interests in income of consolidated subsidiaries, net of tax.” U.K. Joint Ventures Accounting Method Used in FY 2009 Correct Method for FY 2009 Nuclear Management Partners Limited,(“NMP-PBO”) Equity Consolidation UK Nuclear Waste Management Limited,(“LLWR-PBO”) Consolidation Consolidation The following table summarizes our analysis and accounting methods used for our U.K. joint ventures. Page 6 of 15 U.K. Joint Ventures Ownership Interest Accounting Method Used in FY 2009 Correct Method for FY 2009 As Reported Basis in FY 2009 (under FIN 46(R)) Accounting Method Used in FY 2010 As Reported Basis in FY 2010 (under ASC Topic 810) Nuclear Management Partners Limited,(“NMP-PBO”) 44% Equity Consolidation Due to various factors including a cost reimbursable contract and insufficient equity, this JV was originally evaluated as a VIE, but based on our ownership interest of 44%, we did not consider URS as the primary beneficiary.Based on our ownership interest of 50% or less, we determined that we were not exposed to a majority of the expected losses andtherefore did not have a controlling financial interest.Leading up to adoption of ASC Topic 810, we noted that the JV partners should have been considered to be related parties due to mutual transfer restrictions (see discussion regarding transfer restrictions in Appendix A) and concluded that we are the party that is most closely associated with the VIE.As such, we determined that we are the primary beneficiary and accordingly should have consolidated this entity. Consolidation Our recent analysis confirmed that this joint venture is a VIE and we are the primary beneficiary as we have the largest equity interest of the three partners.We have the power to direct the activities that most significantly impact the VIE's economic performance, based on the factors described in Appendix B. In addition, we have the obligation to absorb the losses or the right to receive benefits that could be potentially significant to the VIEs. Sellafield Limited, (“NMP-SLC”), owned but not controlled by the NMP-PBO 100% Equity Equity This entity was originally evaluated as a VIE and it followed the same accounting treatment as its parent NMP-PBO, resulting in it correctly being recorded under the equity method of accounting by the NMP-PBO. Equity Our recent analysis confirmed our earlier conclusion that the design of the entity was such that the NMP-PBO does not have the power to control the entity.Please see the discussion in section "UK Joint Ventures," above. UK Nuclear Waste Management Limited, (“LLWR-PBO”) 75% Consolidation Consolidation This JV was originally evaluated as a VIE, and was correctly consolidated because we determined that we are the primary beneficiary. Consolidation The basis for consolidation of this JV is the same as the NMP-PBO aboveOur recent analysis confirmed that this joint venture is a VIE and we are the primary beneficiary. LLW Repository Limited, (“LLWR-SLC”), owned but not controlled by LLWR-PBO 100% Consolidation Equity This entity was originally evaluated as a VIE. It incorrectly followed the same accounting treatment as the LLWR-PBO and was consolidated by its parent LLWR-PBO. It should not have been consolidated into the LLWR-PBO as the LLWR-PBO is not the party most closely associated with the entity.Please also see the discussion above. Equity Our recent analysis determined that the design of the entity was such that the LLWR-PBO does not have the power to control the entity.Please see the discussion in section "UK Joint Ventures," above. Page 7 of 15 Other Immaterial Joint Ventures As of January 1, 2010, we also had approximately 70 joint ventures that were not evaluated under the VIE model. We considered them to be immaterial since their aggregate total revenues and equity in income of unconsolidated joint ventures amounted to $58.7 million and $1.5 million, respectively.Some of these joint ventures are inactive or in the process of being dissolved.These joint ventures have been accounted for using the equity method of accounting. ii) quantify the impact of the newly consolidated joint ventures on segment revenue and segment equity income for the quarter ended April 2, 2010, the fiscal year ended January 1, 2010, and for the quarters of 2009, and; Response: The quantitative net impact of the correct application of FIN 46(R) on segment revenues and segment equity in income of unconsolidated joint ventures for the four quarters and the full fiscal year of 2009 are shown below. Net Impact of the Correct Application of FIN 46(R) in Fiscal Year 2009 Infrastructure & Environment Energy & Construction Consolidated Amount (In Millions) As Reported Change As Reported Change As Reported Change Quarter ended April 3, 2009 Total revenues $ Equity in income of unconsolidated joint ventures $ $ ) $ $ ) $ $ ) Quarter ended July 3, 2009 Total revenues $ Equity in income of unconsolidated joint ventures $ $ ) $ Quarter ended October 2, 2009 Total revenues $ Equity in income of unconsolidated joint ventures $ $ ) $ Quarter ended January 1, 2010 Total revenues $ Equity in income of unconsolidated joint ventures $ $ ) $ Year ended January 1, 2010 Total revenues $ Equity in income of unconsolidated joint ventures $ $ ) $ Page 8 of 15 The net impact of the accounting change for the first quarter of fiscal year 2010 is shown below. Infrastructure& Environment Energy & Construction Consolidated Balance (In Millions) Total Amount Net Impact of the Accounting Change Total Amount Net Impact of the Accounting Change Total Amount Net Impact of the Accounting Change Quarter ended April 2, 2010 Total revenues $ Equity in income of unconsolidated joint ventures1 $ $
